     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIA VECCHIO, individually and on
 behalf of all others similarly situated,
                                                  Civil Action No. 1:16-cv-05165-ER-KNF
                                 Plaintiff,
                                                  The Honorable Judge Edgardo Ramos
        -against-                                 Magistrate Judge Kevin Nathaniel Fox

 QUEST DIAGNOSTICS INC.,
 EXAMONE WORLD WIDE, INC., and
 EXAMONE LLC,

                                 Defendants.


                         DECLARATION OF ARTHUR J. ROONEY

Pursuant to 28 U.S.C. § 1746, I, Arthur J. Rooney, do hereby declare as follows:

       1.      I am a partner with the law firm Baker & McKenzie LLP, attorneys for Defendants

Quest Diagnostics Inc., ExamOne World Wide, Inc., and ExamOne LLC (collectively

“Defendants”) in the above-captioned case. I have personal knowledge of the statements set forth

herein, except where otherwise indicated. I make this Declaration in support of Defendants’ Partial

Motion for Summary Judgment, which is filed contemporaneously herewith.

       1.      Attached hereto as Exhibit A is a true and correct copy of referenced portions of

the transcript of the February 22, 2019 deposition of Plaintiff Maria Vecchio (“Plaintiff”) and the

word index to the transcript. In accordance with the Individual Rules of this Court, an electronic

text-searchable courtesy copy of the cited portions of the transcript and word index will be

provided to the Court on a CD.

       2.      Attached hereto as Exhibit B is a true and correct copy of referenced portions of

the transcript of the August 5, 2019 deposition of Jane Strohm and the word index to the transcript.



                                                     1
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 2 of 10




In accordance with the Individual Rules of this Court, an electronic text-searchable courtesy copy

of the cited portions of the transcript and word index will be provided to the Court on a CD.

       3.      Attached hereto as Exhibit C is a true and correct copy of referenced portions of

the transcript of the August 5, 2019 deposition of Edwin E. Snider and the word index to the

transcript. In accordance with the Individual Rules of this Court, an electronic text-searchable

courtesy copy of the cited portions of the transcript and word index will be provided to the Court

on a CD.

       4.      Attached hereto as Exhibit D is a true and correct copy of the original expert report

of Plaintiff’s expert, Dr. Stephanie Plancich (“Dr. Plancich”), dated September 9, 2019. A copy

of this document was produced during expert discovery by Plaintiff and marked as Exhibit 1 during

Dr. Plancich’s deposition.

       5.      Attached hereto as Exhibit E is a true and correct copy of referenced portions of

the transcript of the January 15, 2020 deposition of Dr. Plancich and the word index to the

transcript. In accordance with the Individual Rules of this Court, an electronic text-searchable

courtesy copy of the cited portions of the transcript and word index will be provided to the Court

on a CD.

       6.      Attached hereto as Exhibit F is a true and correct copy of the supplemental expert

report of Dr. Plancich, dated December 18, 2019. A copy of this document was produced during

expert discovery by Plaintiff and marked as Exhibit 2 during Dr. Plancich’s deposition.

       7.      Attached hereto as Exhibit G is a true and correct copy of referenced portions of

the transcript of the October 9, 2019 deposition of Opt-In Plaintiff Tiffany Anderson and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to



                                                    2
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 3 of 10




the Court on a CD.

       8.      Attached hereto as Exhibit H is a true and correct copy of referenced portions of

the transcript of the March 28, 2019 deposition of Opt-In Plaintiff Crystal Broady and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       9.      Attached hereto as Exhibit I is a true and correct copy of referenced portions of the

transcript of the October 9, 2019 deposition of Opt-In Plaintiff Macheall Christion-Amador and

the word index to the transcript. In accordance with the Individual Rules of this Court, an

electronic text-searchable courtesy copy of the cited portions of the transcript and word index will

be provided to the Court on a CD.

       10.     Attached hereto as Exhibit J is a true and correct copy of referenced portions of

the transcript of the July 31, 2019 deposition of Opt-In Plaintiff Terry Clyde and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       11.     Attached hereto as Exhibit K is a true and correct copy of referenced portions of

the transcript of the May 7, 2019 deposition of Opt-In Plaintiff Rut Contreras and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       12.     Attached hereto as Exhibit L is a true and correct copy of referenced portions of

the transcript of the June 7, 2019 deposition of Opt-In Plaintiff Donita Craig and the word index



                                                     3
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 4 of 10




to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       13.     Attached hereto as Exhibit M is a true and correct copy of referenced portions of

the transcript of the May 10, 2019 deposition of Opt-In Plaintiff Sandra Davis and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       14.     Attached hereto as Exhibit N is a true and correct copy of referenced portions of

the transcript of the September 26, 2019 deposition of Opt-In Plaintiff Maureen Dickinson and the

word index to the transcript. In accordance with the Individual Rules of this Court, an electronic

text-searchable courtesy copy of the cited portions of the transcript and word index will be

provided to the Court on a CD.

       15.     Attached hereto as Exhibit O is a true and correct copy of referenced portions of

the transcript of the February 23, 2019 deposition of Opt-In Plaintiff Michelle Dunn and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       16.     Attached hereto as Exhibit P is a true and correct copy of referenced portions of

the transcript of the August 1, 2019 deposition of Opt-In Plaintiff Nancy Fagan and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.



                                                    4
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 5 of 10




       17.     Attached hereto as Exhibit Q is a true and correct copy of referenced portions of

the transcript of the April 1, 2019 deposition of Opt-In Plaintiff Kendra Whiteside Fantroy and the

word index to the transcript. In accordance with the Individual Rules of this Court, an electronic

text-searchable courtesy copy of the cited portions of the transcript and word index will be

provided to the Court on a CD.

       18.     Attached hereto as Exhibit R is a true and correct copy of referenced portions of

the transcript of the May 9, 2019 deposition of Opt-In Plaintiff Christine Gee and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       19.     Attached hereto as Exhibit S is a true and correct copy of referenced portions of

the transcript of the February 26, 2019 deposition of Opt-In Plaintiff Alexis Harris and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       20.     Attached hereto as Exhibit T is a true and correct copy of referenced portions of

the transcript of the March 13, 2019 deposition of Opt-In Plaintiff Mary Hough and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       21.     Attached hereto as Exhibit U is a true and correct copy of referenced portions of

the transcript of the May 16, 2019 deposition of Opt-In Plaintiff Felisa Knowles and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-



                                                    5
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 6 of 10




searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       22.     Attached hereto as Exhibit V is a true and correct copy of referenced portions of

the transcript of the June 25, 2019 deposition of Opt-In Plaintiff JoAnn Kresko and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       23.     Attached hereto as Exhibit W is a true and correct copy of referenced portions of

the transcript of the March 12, 2019 deposition of Opt-In Plaintiff Sallie Laurel and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       24.     Attached hereto as Exhibit X is a true and correct copy of referenced portions of

the transcript of the July 16, 2019 deposition of Opt-In Plaintiff Brenda Martin and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       25.     Attached hereto as Exhibit Y is a true and correct copy of referenced portions of

the transcript of the June 25, 2019 deposition of Opt-In Plaintiff Veronica Morrison and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       26.     Attached hereto as Exhibit Z is a true and correct copy of referenced portions of



                                                     6
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 7 of 10




the transcript of the February 25, 2019 deposition of Opt-In Plaintiff Reshondra Parks and the

word index to the transcript. In accordance with the Individual Rules of this Court, an electronic

text-searchable courtesy copy of the cited portions of the transcript and word index will be

provided to the Court on a CD.

       27.     Attached hereto as Exhibit AA is a true and correct copy of referenced portions of

the transcript of the May 16, 2019 deposition of Opt-In Plaintiff Carmella Pope and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       28.     Attached hereto as Exhibit BB is a true and correct copy of referenced portions of

the transcript of the June 7, 2019 deposition of Opt-In Plaintiff Marci Raso and the word index to

the transcript. In accordance with the Individual Rules of this Court, an electronic text-searchable

courtesy copy of the cited portions of the transcript and word index will be provided to the Court

on a CD.

       29.     Attached hereto as Exhibit CC is a true and correct copy of referenced portions of

the transcript of the July 31, 2019 deposition of Opt-In Plaintiff Delanda Robertson and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       30.     Attached hereto as Exhibit DD is a true and correct copy of referenced portions of

the transcript of the September 19, 2019 deposition of Opt-In Plaintiff Bernadette Rodriguez and

the word index to the transcript. In accordance with the Individual Rules of this Court, an

electronic text-searchable courtesy copy of the cited portions of the transcript and word index will



                                                     7
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 8 of 10




be provided to the Court on a CD.

       31.     Attached hereto as Exhibit EE is a true and correct copy of referenced portions of

the transcript of the September 26, 2019 deposition of Opt-In Plaintiff Ann Schaefer and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       32.     Attached hereto as Exhibit FF is a true and correct copy of referenced portions of

the transcript of the June 11, 2019 deposition of Opt-In Plaintiff Candace Truett and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       33.     Attached hereto as Exhibit GG is a true and correct copy of referenced portions of

the transcript of the April 1, 2019 deposition of Opt-In Plaintiff Brittany Wood and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       34.     Attached hereto as Exhibit HH is a true and correct copy of referenced portions of

the transcript of the June 28, 2019 deposition of Opt-In Plaintiff Holly Pitzer and the word index

to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       35.     Attached hereto as Exhibit II is a true and correct copy of referenced portions of

the transcript of the July 17, 2019 deposition of Opt-In Plaintiff Lisa Dunn and the word index to



                                                    8
     Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 9 of 10




the transcript. In accordance with the Individual Rules of this Court, an electronic text-searchable

courtesy copy of the cited portions of the transcript and word index will be provided to the Court

on a CD.

       36.     Attached hereto as Exhibit JJ is a true and correct copy of referenced portions of

the transcript of the October 10, 2019 deposition of Opt-In Plaintiff Thelma Pichon and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       37.     Attached hereto as Exhibit KK is a true and correct copy of referenced portions of

the transcript of the October 10, 2019 deposition of Opt-In Plaintiff Edwin Gonzalez and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       38.     Attached hereto as Exhibit LL is a true and correct copy of referenced portions of

the transcript of the March 27, 2019 deposition of Opt-In Plaintiff Savanna Thomas and the word

index to the transcript. In accordance with the Individual Rules of this Court, an electronic text-

searchable courtesy copy of the cited portions of the transcript and word index will be provided to

the Court on a CD.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 21st day of February, 2020, in Chicago, Illinois.




                                                             Arthur J. Rooney




                                                     9
    Case 1:16-cv-05165-ER-KNF Document 3182 Filed 02/21/20 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, a copy of the foregoing Declaration of Arthur

J. Rooney was filed with the Clerk of Court and served on all counsel of record via the Court’s

electronic case filing (CM/ECF) system.

                                            /s/ Arthur J. Rooney




                                                  10
